IN THE COURT OF APPEALS OF IOWA

                                      No. 21-0627
                                  Filed May 11, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CLARENCE ELTON WIDNER,
     Defendant-Appellant.
_________________________________________________________________


      Appeal from the Iowa District Court for Buchanan County, Melissa Anderson-

Seeber, Judge.



      A defendant appeals his conviction and sentence for failing to comply with

the sex offender registry requirements, second or subsequent offense, as a habitual

offender. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Josh Irwin, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



      Considered by May, P.J., and Schumacher and Badding, JJ.
                                         2


SCHUMACHER, Judge.

       Clarence Widner appeals his conviction and sentence for violating the terms

of the sex offender registry. He contends there is insufficient evidence that he had

the requisite knowledge of the requirements imposed by the registry. He also

alleges the district court considered an improper factor when sentencing him. We

find sufficient evidence to affirm the conviction and conclude the district court did

not consider an improper factor during sentencing. Therefore, we affirm.

I.     Background Facts & Proceedings

       Widner has been a tier-three registered sex offender in Buchanan County

since 2000, a period of around twenty years at the time of the proceedings subject

to this appeal. As a tier-three offender, he was required to meet with the sheriff’s

office four times per year.

       In November 2019, Widner was living with an individual and had registered

this person’s address with the Buchanan County Sheriff’s Department. On

November 29, Widner and the individual had a falling out. As a result, the individual

drove Widner to a homeless shelter in Waterloo. This individual later contacted the

Buchanan County Sheriff’s Department and informed the Department that Widner

was no longer residing with him.

       A Buchanan County deputy confirmed that Widner was staying at the

homeless shelter on December 10, a period of over five days from his previous

address. The deputy requested and obtained a warrant for Widner’s arrest. The

State charged Widner with two counts of failure to comply with the sex offender

registry requirements. Count one alleged Widner failed to inform the sheriff of a
                                           3


change in a temporary residence. Count two alleged Widner failed to inform the

sheriff of a change of residence to a different jurisdiction.

       After a bench trial on December 9, 2020, the court found Widner guilty of

failing to comply with the sex offender registry requirements, second or subsequent

offense, as a habitual offender, in violation of Iowa Code sections 692A.103, .105,

.111, 902.8, and 902.9(1)(c) (2019).

       A presentence investigation report (PSI) was completed, and a sentencing

hearing was conducted. The court first sentenced Widner on a separate probation

revocation, in which the court revoked probation and imposed a fifteen-year

sentence. The court then imposed a fifteen-year sentence on the challenged

conviction, subject to a mandatory minimum of three years. The court ran this

sentence consecutively to the sentence imposed on the probation revocation. The

court dismissed count two as part of the sentencing order. Widner timely appeals.

II.    Standard of Review

       Our standard of review in a sufficiency-of-the-evidence challenge is for

errors at law. State v. Spies, 672 N.W.2d 792, 796 (Iowa 2003). The district court’s

finding of guilt is binding on us unless we find there was not substantial evidence in

the record to support such a finding.       Id.   In determining whether there was

substantial evidence, we review the record evidence in the light most favorable to

the State. Id. Substantial evidence means such evidence as could convince a

rational trier of fact that the defendant is guilty beyond a reasonable doubt. State

v. Sutton, 636 N.W.2d 107, 110 (Iowa 2001).

       With respect to a challenge to a sentence, when a defendant’s sentence is

within the statutory limitations, we review the district court’s decision for an abuse
                                          4

of discretion, our most deferential standard of review. State v. Roby, 897 N.W.2d

127, 137 (Iowa 2017). We will reverse the sentence only if the court abused its

discretion or considered improper sentencing factors.        State v. Formaro, 638

N.W.2d 720, 724 (Iowa 2002). “When assessing a district court’s decision for abuse

of discretion, we only reverse if the district court's decision rested on grounds or

reasoning that were clearly untenable or clearly unreasonable.” State v. Plain, 898

N.W.2d 801, 811 (Iowa 2017). “Grounds or reasons are untenable if they are

‘based on an erroneous application of the law or not supported by substantial

evidence.’” Id. (quoting State v. Dudley, 856 N.W.2d 668, 675 (Iowa 2014)).

III.   Sufficiency of Evidence

       Widner alleges there is insufficient evidence to support his conviction.

Specifically, Widner contends there is insufficient evidence that he knew or

reasonably should have known about the registration requirements imposed

because of his sex offender status.      “In making determinations regarding the

sufficiency of the evidence, we view the evidence in the light most favorable to the

state, regardless of whether it is contradicted, and every reasonable inference that

may be deduced therefrom must be considered to supplement that evidence.”

State v. Lilly, 930 N.W.2d 293, 298 (Iowa 2019).

       Widner was convicted under Iowa Code sections 692A.103, .105 and .111.

Section 692A.103 requires a person convicted of certain sex offenses to register as

a sex offender and comply with the requirements of the registry. Section 692A.105

requires a registered sex offender to “appear in person to notify the sheriff . . . of

any location in which the offender is staying when away from the principal residence

of the offender for more than five days.” Finally, section 692A.111 notes that to
                                         5


violate the requirements of the registry, the offender must “know[ ] or reasonably

should know of the duty to fulfill a requirement specified in [chapter 692A].”

Therefore, to convict Widner, proof of three elements was necessary: (1) Widner

was a registered sex offender; (2) he failed to inform the sheriff of a change in

temporary lodging; and (3) he knew or should have known of the requirement to

inform the sheriff. Widner only challenges the final element—whether he knew or

reasonably should have known of the requirement to inform the sheriff.

       Widner alleges the State failed to show he knew about the requirement to

inform the sheriff of a temporary change in lodging.          Deputy Conklin, the

administrative office deputy for the Buchanan County Sheriff’s Office, testified that

Widner needed to update and verify his information with the office four times per

year. During those in-person meetings, Conklin presented Widner with a seven or

eight page document that contained the rules and requirements he was expected

to follow. According to Deputy Conklin, that document came “verbatim through the

Code of Iowa that lists what [the offender’s] restrictions are, what they’re required

to do as a registered sex offender.” Copies of the document are made available to

offenders. Offenders are required to sign the document at each meeting. Because

Widner had been registered for nearly twenty years, he was required to meet with

the sheriff’s department of the county in which he was residing around eighty times.

The State did not move to admit the documentation that Widner signed during his

meetings with the sheriff’s department.       However, the evidence supports a

determination that Widner knew, or at least reasonably should have known, about

the registration requirement from the times he was presented the documentation

containing the statutory requirements his registration status entailed. See State v.
                                         6

Holmes, No. 14-0622, 2015 WL 576088, at *2–3 (Iowa Ct. App. Feb. 11, 2015)

(finding testimony “minutes show[ing] an employee of the sheriff’s office would

testify concerning, ‘when the defendant had registered, the process for registration

or updating information, and the rules/regulations that are provided to the defendant

each time he registers,’” among other details, was sufficient to show the defendant

knew about the registry requirements).

       Widner contends this case is similar to State v. Adams, where this court

found a defendant did not have knowledge of the registry’s requirements. No. 09-

1499, 2010 WL 3894440, at *7 (Iowa Ct. App. Oct. 6, 2010). But that case is readily

distinguishable. First, the Adams case “went to trial on a very limited, two-page,

agreed-upon record.”     Id.   Further, the court found that the two-page record

contained “no evidence” that Adams was informed of the requirement to register

within a certain amount of time. Id. The court found that merely registering with

the sheriff was insufficient to impute knowledge of other requirements. Id. Here,

the record evidences more than just a statement that Widner was required to

register. Widner met with the sheriff’s department roughly eighty times over a

period of twenty years and received or was offered written registry requirements at

each meeting.

       While Deputy Conklin did not specifically state that the documents Widner

signed “contained section 692A.105,” we draw every reasonable inference from the

evidence in the record.        See Lilly, 930 N.W.2d at 298.      Deputy Conklin’s

uncontested testimony was that a verbatim recitation of the statutory requirements

imposed on Widner was in the documents provided to Widner at each meeting.

And at the time of this trial, Widner was on probation for a previous conviction for
                                            7


failing to register. Would the record be bolstered if the State had offered the

documentation from Widner’s file? Certainly. But on this record we find substantial

evidence to convince a rational trier of fact of Widner’s guilt beyond a reasonable

doubt.

IV.      Sentencing

         Widner alleges the district court considered improper information during

sentencing. When “a sentence imposed is within the statutory limits, as it is here,

we review for an abuse of discretion.” State v. Majors, 940 N.W.2d 372, 385 (Iowa

2020). Sentencing decisions are given a strong presumption of validity. Id. at 385–

86. However, a court may not consider “unproven or unprosecuted offense[s] when

sentencing a defendant unless (1) the facts before the court show the accused

committed the offense, or (2) the defendant admits it.” State v. Witham, 583 N.W.2d

677, 678 (Iowa 1998) (per curiam).

         Widner contends the district court improperly considered information in the

PSI. In particular, Widner argues the court should not have considered information

in the employment history section, which recites that Widner, while at work,

inappropriately touched minors and then masturbated in the bathroom.                That

information stems from Widner admitting to the inappropriate touching following a

polygraph examination in 1997 while he was on probation. During the sentencing

hearing, defense counsel stated:

                 [Widner and counsel] don’t have any additions, changes or
         subtraction, however, both Mr. Widner and myself do object to the
         [c]ourt, I guess, weighing some of the factors mentioned in the PSI as
         factors for the sentencing determination in this case; specifically, any
         allegation of any inappropriate contact between my client and a third
         party that did not result in criminal charges and/or convictions. We
         believe that [Widner] has not had the opportunity to benefit from the
                                          8


       judicial system, and because of that, your Honor, they can only be
       considered as allegations not as factors.

Counsel clarified that his objection related to a Department of Human Services

“report involving Winder and potentially his stepdaughter, also allegations involving

[Widner] and workers at a restaurant,” which counsel stated appeared on “page 6

under employment history comments” and on “page 10 under marital relationship

dynamics.” The state added that the admission was used in a previous probation

revocation proceeding. The court responded:

               The [c]ourt will not consider anything about the current pending
       situation Mr. Widner has. He is surrounded by the presumption of
       innocence, and I take that very seriously. I will not consider any new
       charges against him. I will not consider anything to do with the
       Department of Human Services or any of their findings that do not
       lead to any criminal prosecutions in this case. Any admissions,
       however, Mr. Widner, that you made, I will be considering in the
       sentence that I ultimately impose in this case.

       The district court highlighted the reasoning for the sentence as the need for

protection of the community, rehabilitation of the defendant, Widner’s age, prior

record, employment history, and nature and circumstances of the offense. The

court emphasized that it believed Widner intentionally and repeatedly violated the

terms of the registry.

               I’ve considered your request, I’ve considered the requests of
       your attorney, as well as the requests of the county attorney, and I’ve
       also considered all the sentencing options that are available in
       Chapters 901 and 907 of the Code of Iowa.           And my judgment for
       this sentence is based on what I believe would provide maximum
       opportunity for your rehabilitation, as well as protecting the community
       from further offenses by you.         And in structuring this sentence, I
       specifically consider your age, your prior record, your employment
       history, your circumstances at the time of the offense, the nature of the
       offense of this, and the fact that it is designed to do to protect people
       in the community.
               So the bottom line, Mr. Widner, pursuant to [section] 902.9 of
       the Code, you’re committed to the Iowa Department of Corrections for
                                             9


       a term not to exceed 15 years in prison. There will be a three-year
       minimum sentence.             You are ordered that the Iowa Medical and
       Classification Center is the receiving center at Oakdale, Iowa, and the
       Buchanan County Sheriff will transport you to that facility.            You’re
       also given credit for time served.
               The decision that I need to make in your case specifically is
       whether this sentence runs concurrent as you and your counsel are
       asking for or consecutive, which is what the State is asking from me.
       And I’ve got to tell you, Mr. Widner, you strike me that you are an
       intelligent man.          You understand things, you are very conversant,
       and I fully believe that you know exactly what you need to do for the
       registry. You choose not to follow the rules.          You told me that you
       weren’t planning on living in Delaware County so that’s why you didn’t
       register.     Well, that’s not the way the registry is designed.         And in
       the current case, you didn’t—I’m sure you didn’t plan on living in Black
       Hawk County, but you were already on probation for an offense that
       you knew you have to keep law enforcement and the registry up to
       date on where you’re at and what your activities are.               That’s the
       whole point they have advance notice—they have notice of where
       you’re living.     It is really important.   In the PSI, it’s pretty clear that
       you have a diagnosis of pedophilia.          And I’m sure that’s something
       that you are going to struggle with your entire life. And I’m sure you
       want to control those impulses, but that’s even more important why the
       registry is critical that you follow it.
               I have reviewed the file. I just simply do not believe that this is
       a matter of misunderstanding or homelessness.                  I think it’s you
       simply not wanting to follow the rules.          And the fact that this is the
       third time in a very short period of time you’re in violation is very
       troubling. So I believe we’re at the point— and I want to be very clear
       on this—we’re at the point in your life where my job is to protect the
       public.      And as a result, I’m going to run these two sentences
       consecutive to each other.           Your attorney said that it seems very
       heavy handed for the behavior, but the bottom line is, you have
       demonstrated to me that in your view, these don’t apply for you. You
       can come up with any sort of excuse not to follow the registry, but I’m
       going to give you sufficient time to think about it and encourage you to
       study up on every nuance of the registry. Even though I imposed the
       sentence, that doesn’t mean you’re going to serve the whole sentence.
       With program credits, earned credits, this sentence could be reduced
       by as much as half. But I want you to understand your freedom is
       completely dependent on you following the rules of the registry. So
       for those reasons, I’m running the 15 years consecutive to the 15 years
       on your probation revocation . . . .

       The court’s written sentencing order set forth the reasons for the sentence

as “most likely to protect society and rehabilitate the defendant based on the nature
                                          10


of the offense, defendant’s prior record, and the recommendation of the parties and

for the reasons stated in the PSI, if any.”

       The State, in a footnote, suggests the district court did not rely enough on

Widner’s conduct at work to be counted as a factor the court considered. First, we

question whether presenting the argument in a footnote is sufficient raise the issue

on appeal. See Yunek v. Continental Cas. Co., No. 11-1693, 2012 WL 3194113,

at * (Iowa Ct. App. Aug. 8, 2012). In any event, the State’s argument lacks support.

It is true that mere awareness of uncharged offenses is insufficient to overcome the

presumption of validity in sentencing. See State v. Ashley, 462 N.W.2d 279, 282

(Iowa 1990) (“[T]here must be an affirmative showing that the trial judge relied on

the uncharged offenses.”). We do not speculate on the weight the sentencing court

assigned these factors. State v. Zeien Cox, No. 17-0428, 2017 WL 6513976, at *3

(Iowa Ct. App. Dec. 20, 2017). By noting Widner’s prior record and employment

history, the court sufficiently relied on the disputed portion of the PSI to merit our

review. Further, the district court specifically noted that the court would consider

prior admissions, while rejecting any consideration of unproven matters.

       As recognized by the district court, a court may not consider an unproven or

unprosecuted offense when sentencing a defendant unless (1) the facts before the

court show the accused committed the offense, or (2) the defendant admits it. See

State v. Mateer, 383 N.W.2d 533, 538 (Iowa 1986); State v. Black, 324 N.W.2d 313,

315–16 (Iowa 1982); State v. Messer, 306 N.W.2d 731, 732–33 (Iowa 1981). At

issue in this case is whether the district court improperly considered an admission

referenced in the PSI.
                                         11


       A court may properly consider uncharged or unproven offenses if the

defendant admits to the conduct. Witham, 538 N.W.2d at 678. As noted above,

Widner admitted to the conduct after a polygraph examination in 1997. While

Widner objected to the lack of judicial process for the admission, he did not

challenge the accuracy of the actual admission. Such is sufficient to allow the

district court to consider the challenged admission referenced in the PSI. See State

v. Gonzalez, 582 N.W.2d 515, 517 (Iowa 1998) (the defendant’s lack of “material

corrections” to the PSI allowed the court to consider the defendant’s admission to

the PSI investigator that he had assisted in distribution of cocaine that was charged

but eventually dropped); Witham, 538 N.W.2d at 678 (“The defendant did not claim

the mental health portions of the PSI report were inaccurate . . . . Under these

circumstances, the unchallenged portions of the PSI report constituted sufficient

facts from which the sentencing court could consider” uncharged conduct); State v.

Townsend, 238 N.W.2d 351, 358 (Iowa 1976) (finding that the court could consider

information in the PSI when the information was “unchallenged as to accuracy

except in two minor particulars”); see also State v. Grandberry, 619 N.W.2d 399,

402 (Iowa 2000) (applying Gonzalez to a case where the defendant did not make

the admission to the PSI investigator, but the information was “obtained from other

sources”).

       Widner’s appellate brief points to the unreliability of polygraph examinations,

the lack of information showing the admission was voluntary, and the fact that it

would not have been clear to the court where the information came from because

no documents were submitted supporting the admission. Those arguments were

not raised before the sentencing court, with the only challenge being a lack of a
                                        12


conviction on the admission. Widner neither challenged the factual validity of the

admission nor that such admission was used to revoke a previously imposed

probationary period. We determine the district court did not abuse its discretion in

considering a prior admission and affirm Widner’s sentence.

      AFFIRMED.